Order entered March 11, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-00589-CV

                           GREYHOUND LINES, INC., Appellant

                                               V.

                                  JANIE REEVES, Appellee

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 09-09239

                                           ORDER
       On December 12, 2012, this Court abated this appeal to permit the trial court to render a

take-nothing judgment as to appellee Ashley Reedy. On February 25, 2013, the Court was

provided with a copy of the trial court’s order of partial dismissal and take-nothing judgment as

to Ashley Reedy. Accordingly, on the Court’s own motion, we REINSTATE this case and

DIRECT the Clerk to restyle this case as Greyhound Lines, Inc. v. Janie Reeves. Appellee Janie

Reeves is ORDERED to file her brief within thirty days of the date of this order.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE